 1   ANDREW A. BAO, ESQ.
     Nevada Bar No. 10508
 2   WOLFE & WYMAN LLP
     6757 Spencer Street
 3   Las Vegas, NV 89119
     Telephone: (702) 476-0100
 4   Facsimile: (702) 476-0101
     aabao@wolfewyman.com
 5
     Attorneys for Defendant
 6   CMG MORTGAGE, INC. D/B/A CMG FINANCIAL

 7
                                      UNITED STATES DISTRICT COURT
 8
                                             DISTRICT OF NEVADA
 9

10

11   JEFFREY K. ENGLER and KATHERINE M.                       Case No. 2:19-cv-00869-GMN-BNW
     SENNES-ENGLER,
12
                               Plaintiff,
13                                                             STIPULATION AND ORDER FOR
                 v.                                            DISMISSAL WITH PREJUDICE
14
     CMG MORTGAGE, INC. D/B/A CMG
15   FINANCIAL,
16                             Defendant.
17

18

19               The parties, by and through their respective counsel of record and pursuant to an executed

20   settlement agreement, hereby stipulate that Plaintiffs JEFFREY K. ENGLER and KATHERINE

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                                          1
     3971553.1
 1   M. SENNES-ENGLER dismiss Defendant CMG MORTGAGE, INC. D/B/A CMG

 2   FINANCIAL from this action with prejudice, with each party to bear their own fees and costs.

 3               IT IS SO STIPULATED.

 4   DATED: July 1, 2021                                 DATED July 1, 2021

 5   WOLFE & WYMAN LLP                                   FREEDOM LAW FIRM

 6

 7   By: /s/ Andrew A. Bao                               By: /s/ George Haines,
             ANDREW A. BAO, ESQ.                         GEORGE HAINES, ESQ.
 8           Nevada Bar No: 10508                        Nevada Bar No.: 9411
             6757 Spencer Street                         8985 S. Eastern Ave., Suite 350
 9           Las Vegas, Nevada                           Henderson, NV 89123
             Attorneys for Defendant                     Attorney for Plaintiffs
10           CMG MORTGAGE, INC.                          JEFFREY K. ENGLER AND
             D/B/A CMG FINANCIAL                         KATHERINE M. SENNES-ENGLER
11

12   ///

13   ///

14   ///                                                 IT IS SO ORDERED.
15   ///
                                                         Dated this ____
                                                                     6 day of July, 2021
16   ///

17   ///

18   ///                                                 ___________________________
                                                         Gloria M. Navarro, District Judge
19   ///                                                 UNITED STATES DISTRICT COURT
20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///

                                                     2
     3971553.1
 1                                                  Jeffrey K. Engler. Et al v. CMG Mortgage, Inc., et al.
                                                                    Case No: 2:19-cv-00869-GMN-BNW
 2                                                                    Stipulation and Order for Dismissal

 3

 4                                                 ORDER

 5               Upon consideration of the Parties’ Stipulation, IT IS HEREBY ORDERED that Defendant

 6   CMG Mortgage, Inc. dba CMG Financial, is dismissed from this action with prejudice, with each

 7   party to bear their own fees and costs.

 8               Dated this ______ day of ___________________, 2021.

 9

10                                                         _________________________________
                                                           UNITED STATES DISTRICT
11                                                         COURT JUDGE
     Respectfully submitted,
12
     WOLFE & WYMAN LLP
13

14
     By:/s/ Andrew A. Bao
15
            ANDREW A. BAO, ESQ.
16          Nevada Bar No: 10508
            6757 Spencer Street
17          Las Vegas, NV 89119
            Attorneys for Defendant
18          CMG MORTGAGE, INC.
            DBA CMG FINANCIAL
19

20

21

22

23

24

25

26
27

28

                                                       3
     3971553.1
